DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
A. 	Limitations as recited in claim 7 include: “…the semiconductor chip is connected to the substrate in a face-up manner”.
Therefore, the  connections of semiconductor chip in face-up configuration must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
				Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 recites the limitation "the cured mold resin” in line 4.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

4.	Claims 1-4, 6 and 8, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Ootake (US Pat. 5900581).

Regarding claim 1, Ootake discloses a semiconductor device (SD), comprising:
a semiconductor chip and a substrate that are molded with a conventional mold resin layer/MRL/epoxy resin  (1, 2 and 6 respectively in Fig. 1; col. 2, line 33, col. 3, lines 27-28), wherein 
a resin layer (dam 5 in Fig. 1; for example made of a printed epoxy- see col. 3, lines 10-11) having a thickness of about 40 microns, different from the MRL (for example, 6 in Fig. 1 being made of a high viscosity and low thermal expansion properties, col. 3, lines 26-30), provided between cured MRL and the substrate 
(Fig. 5).
Ootake does not teach the resin layer having a thickness of 200 nm or less.
	The determination and selection of parameters including dimensions (thickness/height, surface area/coverage, etc.) of insulating dielectric materials (resin/MRL, underfill-dam support, chip, substrate, etc.), connectors/bumps, a number of insulating/sealing layers, connectors,  etc., in Semiconductor Chip Packaging and Encapsulation Technology art, is a subject of routine experimentation and optimization to achieve improved MRL coverage over the chip with reduced MRL penetration 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the resin layer having a thickness of 200 nm or less, so that the MRL penetration between the chip and the substrate and the stress and defect level can be reduced and the reliability can be improved in Ootake’s SD.     

Regarding claims 2-4, 6 and 8 respectively, Ootake teaches substantially the entire claimed structure as applied to claim 1 above, including: 
the resin layer substrate is present on a periphery of 30% or more of the semiconductor chip when an entire peripheral length of the semiconductor chip is 100% as seen in a plan view (see 5 in Fig. 1-2).
 the semiconductor chip is quadrilateral, and the resin layer present between the MRL and the substrate is present on at least two sides of the semiconductor chip (see 1, 5 and 2 respectively in Fig. 1-2); 
the resin layer present between the MRL and the substrate contains an epoxy resin (5 in Fig. 1; col. 3, line 10); 
the semiconductor chip is connected to the substrate in a flip-chip manner (1 and 2 respectively in Fig. 1); and 
the MRL is an epoxy resin (col. 3, lines 27-28). 

5.	Claims 5 and 7, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected 35 U.S.C. 103 as being unpatentable over Ootake  (US Pat. 5900581) in view of Yamazaki et al., (US Pat. Appln. Pub. 2006/0055053, hereinafter Yamazaki) and Dotta et al,, (US Pat. 6353263, hereinafter Dotta).
 
Regarding claims 5 and 7, Ootake teaches substantially the entire claimed structure as applied to claim 1 above, except a) a surface of the substrate being a solder resist, silicon nitride, polyimide, or silicon, and b) the semiconductor chip is connected to the substrate in a face-up manner.
	Yamazaki teaches a SD having a substrate-chip assembly, wherein the substrate (for example, see 202 in Fig. 49b) comprises polyimide material providing reduced stress (para 0131). 
	Dotta teaches a SD wherein a semiconductor chip is connected to a substrate in a conventional face-up manner (see 2 and 3 respectively in Fig. 1; col. 6, lines 15-20).
	Ootake, Yamazaki and Dotta are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Ootake, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Yamazaki and Dotta, so that the stress and defect level can be reduced and the reliability can be improved in Ootake’s SD. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811